Citation Nr: 1729090	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right knee strain (claimed as shin splints and stress fracture in knee).

2.  Entitlement to service connection for left knee strain (claimed as shin splints and stress fracture in knee).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty in the Army National Guard from June 1, 2004 to August 13, 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.   


FINDING OF FACT

The Veteran's current bilateral knee disability has been diagnosed as knee strain and this disability is unrelated to the Veteran's service, including the shin splints and tibial stress fractures she experienced during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for bilateral knee disability.  As explained below, the Board finds that service connection is not warranted for the Veteran's current disorder of the knees, bilateral knee strain.



I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and VA treatment records have been associated with the record.  The Veteran has been provided a VA examination and a VA medical opinion has been obtained.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

III.  History and Analysis

The Veteran asserted on her September 2011 substantive appeal that she has bilateral knee strain due to service.  She stated that the STRs show that she had bilateral knee strain during service.  She reported that she now has bilateral knee pain during and after physical activity.  She maintains that her left and right knee strain disabilities began during military service and have continued to this day.    

The Veteran's STRs reveal complaints of bilateral knee pain.  In July 2004 a bone scan indicated bilateral shin splints, a right tibial stress fracture and a minor left tibial stress fracture.  An August 2004 Statement of Medical Examination states that on July 4th the Veteran began experiencing pain in her shins and right knee while participating in basic combat training.  The form indicates that the disability was temporary and was not likely to result in a claim against the government for future medical care.  Physical therapy records dated later in August 2004 state that the Veteran had no pain and that the right and left medial tibial plateau fatigue fractures had resolved/healed.

On VA examination in May 2011, the examiner noted that the Veteran was diagnosed with shin splints and stress fractures at the proximal tibias while in basic training.  He noted that the Veteran had no current complaints regarding the knees or shins.  The examiner reviewed the x-rays of the knees and stated that there were no significant bone disorders.  The examiner diagnosed chronic knee strain.  In August 2011, the May 2011 VA examiner again reviewed the Veteran's records.  He opined that the Veteran's current bilateral knee strain disorder is not caused by, or a result of, the in-service diagnosed stress fractures.  He noted that stress fractures heal rapidly after cessation of the stress that caused them.  He also noted that the Veteran was only in service for two months.  He stated that it is not possible for the previously diagnosed stress fractures to have contributed to the current knee strain.   

The Board has considered the Veteran's lay statements asserting that her current bilateral knee disability is due to her service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has current bilateral knee disability that is a result of the knee problems during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The most probative evidence of record is the August 2011 opinion of the VA examiner that the Veteran's current right and left knee disabilities are unrelated to service.  The VA examiner reviewed the Veteran's medical history, examined the Veteran, and provided rationale for his opinion.  Furthermore, the record contains no medical opinion to the contrary.  Accordingly, service connection for Veteran's right and left knee strain disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee strain, claimed as shin splints and stress fracture in knee, is denied.

Service connection for left knee strain, claimed as shin splints and stress fracture in knee, is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


